Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "approximately" in claims 6-7 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner disregards this relative term “approximately” in these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2019/0102837 A1).
Re claim 1, Smith et al. disclose in Figures 1-12 a computing system (e.g. abstract and Figures 3-4), comprising: a set of distributed hardware processors; computer memory associated with each of the set of distributed hardware processors (e.g. paragraph [0029] with network nodes for processing blockchain would have various hardware and software including processors and memories), wherein a computer memory holds computer program instructions configured as a processing node in a non-blocking mesh of processing nodes (e.g. paragraph [0030] wherein the network nodes can be form in a mesh hierarchical); wherein the non-blocking mesh of processing nodes are configured to receive messages from edge servers configured in an overlay network, wherein a message is associated with a transaction for inclusion in a blockchain (e.g. Figures 7-8 and paragraphs [0045, 0087, and 0123]); wherein ordered segments of a block to be added to the blockchain are associated within respective processing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment (e.g. Figures 7-8 and paragraphs [0002-0003, and 0089-0091]); wherein the non-blocking mesh of processing nodes process the block into the blockchain using the ordered segments (e.g. paragraphs [0024 and 0124]); wherein each processing node comprises a cluster of node-specific computing, communications and storage elements (e.g. paragraph [0029] with network nodes for processing blockchain). 
Re claim 2, Smith et al. disclose in Figures 1-12 during processing of the block, transactions within each segment are sequenced and processed concurrently with respect to one another, and wherein segments are processed independently of each other (e.g. paragraphs [0058, 0124, and 0144]). 
Re claim 3, Smith et al. disclose in Figures 1-12 the block is processed by processing transactions in a segment concurrently in a pipelined manner (e.g. Figures 7-8 with pipelining manner). 
Re claim 4, Smith et al. disclose in Figures 1-12 a first transaction in the segment is sequenced and transmitted to a peer computing element for verification while at least a second transaction in the segment is still being mined and sequenced (e.g. Figure 8 with VN2 and VN3). 
Re claim 5, Smith et al. disclose in Figures 1-12 the messages are propagated across the non-blocking mesh of processing nodes using a topology-aware data propagation protocol (e.g. paragraphs [0005 and 0082]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2019/0102837 A1).
Re claim 7, Smith et al. fail to disclose in Figures 1-12 the non-blocking mesh of processing nodes to handling at least approximately 10.sup.6 transactions per second forwarded from the set of edge servers.  However, the examiner takes an Office Notice that processing transaction at least 10^6 transactions per second would be well known and widely used in the technology given the capacity of processing at GHz level.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the non-blocking mesh of processing nodes to handling at least approximately 10.sup.6 transactions per second forwarded from the set of edge servers as well known processing speed into Smith et al.’s invention because it would enable to maximize the processing utilization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,250,708. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of pending claim 1 are anticipated by claims 1 and 8 of the patent.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,972,568. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of pending claims 1 and 5 are anticipated by claims 1 and 5 of the patent.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2019/0188043
U.S. Patent Application Publication No. 2019/0102850
U.S. Patent Application Publication No. 2019/0102837
U.S. Patent Application Publication No. 2019/0058709
U.S. Patent Application Publication No. 2018/0359089
U.S. Patent Application Publication No. 2018/0309567
U.S. Patent Application Publication No. 2018/0109541
U.S. Patent Application Publication No. 2017/0109735
U.S. Patent Application Publication No. 2016/0321654

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451